Citation Nr: 0416067	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-33 492	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for recurrent tinnitus.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel







INTRODUCTION

The claimant served on active duty in the United States Army 
from August 1981 to May 1987, and from September 1987 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2003 from the 
VA Regional Office (RO) in Lincoln, Nebraska, which denied 
service connection for bilateral defective hearing and for 
recurrent tinnitus.  The claimant was notified of those 
determinations and of his right to appeal, and filed a timely 
Notice of Disagreement.  The claimant represents himself in 
this matter.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)] eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant was provided with notices 
under the VCAA by RO letter of March 27, 2003, which informed 
him of VA's duty to notify them of the information and 
evidence necessary to substantiate the claim and to assist 
him in obtaining all such evidence.  That letter also 
informed the claimant which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant was also provided a Statement of the Case on 
July 31, 2003, which informed him of the issues on appeal, 
the evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to service 
connection, the decisions reached, and the reasons and bases 
for those decisions.  That Statement of the Case also 
notified the claimant of VA's duty to assist him by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to those 
claims; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant 
that should efforts to obtain records identified by the 
claimant prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate the issues on appeal have been fully met.  The 
RO has obtained the claimant's complete service medical 
records, as well as all private or VA medical evidence 
identified by the claimant.  He has been afforded VA 
audiology and audiometric examinations, with medical 
opinions, in July 2003 and in March 2004.  The RO has further 
afforded the claimant an informal hearing before an RO 
Decision Review Officer in January 2004.  

The claimant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate the claims.  
In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Bilateral hearing loss and tinnitus were not shown during 
active service, on inservice audiometric examinations in July 
1987, in December 1987, or in December 1990, or on VA 
audiology and audiometric examinations conducted in July 2003 
and in March 2004.  

3.  Competent medical evidence, consisting of VA outpatient 
treatment records, include a report of VA orthopedic 
examination, conducted in January 1997, showing that the 
claimant was currently being treated with Amoxillin for 
otitis, while in May 2000, it was noted that his right ear 
tympanic membrane was reddened.  

4.  Competent medical evidence and opinion are to the effect 
that it is not at least as as likely as not that any current 
hearing loss or tinnitus in the claimant is related to his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2000);  38 C.F.R. §§ 3.102, 3.303(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from August 1981 to May 1987, and from September 
1987 to January 1991, but did not serve in the Southwest Asia 
theater of operations during the Persian Gulf War.  His DD 
Form 214 shows that the claimant's military occupational 
specialty was Lance Crewmember (13M) and Equipment Receiver 
and Parts Specialist (74C).

The claimant's service medical records from his first period 
of active service, including his service entrance 
examination, are not available.  Where service medical 
records are absent, the Court has held that the Board had a 
heightened duty to provide reasons and bases for its findings 
and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  As the service medical records from his first period 
of active service are absent, including the service entrance 
examination, the veteran must be presumed to have been 
without defects at service entry.  The Federal Circuit Court 
has held that by conducting both induction and separation 
physical examinations, the government is in the best position 
to have reliable medical evidence, and if it does not, it 
cannot penalize the veteran, in favor of whom all doubts are 
to be resolved.  See Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 
1994).  The Court has further stated that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
See Campion v. United States, 365 U.S. 85, 96, 81 S. Ct. 421, 
427, 5 L.Ed. 2nd. 428 (1961), cited in Jensen v. Brown, 19 
F.3d.1413 (Fed. Cir. 1994).  Thus, the presumption of 
soundness at service entry must be accorded the claimant.  

The available service medical records show that on a medical 
prescreening examination, conducted in July 1987, the 
claimant denied any history of ear trouble or loss of 
hearing.  A report of medical history prepared by the 
claimant in connection with his July 1987 service 
reenlistment examination shows that he denied any history of 
ear trouble or hearing loss.  On a report of service 
reenlistment examination, conducted in July 1987, audiometric 
testing revealed that pure tone thresholds, in decibels, were 
as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
5
0
5
0
5
3
LEFT
5
5
20
5
5
8

His physical profile at reenlistment showed no physical or 
auditory impairment, and his hearing acuity was H-1, 
indicative of no auditory impairment.  

On a reference audiogram, performed in December 1987, pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
5
0
15
10
10
8
LEFT
15
5
5
10
15
10

It was noted that the claimant was routinely exposed to 
hazardous noise in a Field Artillery battery; that ear plugs 
had been provided him, and that his hearing loss profile was 
H-1, indicative of no auditory impairment.  

The claimant was seen in May 1988 for complaints of an upper 
respiratory infection (common cold), and examination revealed 
that his ears and tympanic membranes were clear.  A medical 
screening examination conducted at the U. S. Army Health 
Clinic, Weisbaden Air Base, in November 1989 showed that the 
claimant's hearing acuity was normal.  During his 
hospitalization at the Weisbaden Medical Center in May 1990, 
physical examination disclosed that the claimant's systems 
were within normal limits.  During his hospitalization at the 
Weisbaden Medical Center in September 1990, physical 
examination again disclosed that the claimant's systems were 
within normal limits, with no positive physical findings.  

A report of medical history prepared by the claimant in 
connection with a chapter physical examination in December 
1990 shows that he denied any history of ear trouble or 
hearing loss.  On a report of service medical examination, 
conducted in December 1990, audiometric testing revealed that 
pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
0
5
10
15
20
10
LEFT
0
10
5
5
10
6

His physical profile showed no auditory impairment, and his 
hearing acuity was 
H-1, indicative of no auditory impairment.  

The claimant's service medical records are silent for 
complaint, treatment, findings or diagnosis of hearing loss 
or tinnitus.

The claimant'soriginal application for VA disability 
compensation benefits (VA Form 21-526), received in February 
1994, made no mention of hearing loss or tinnitus.  

VA outpatient treatment records, dated from February to 
August 1994, and a June 1994 VA hospital summary, are silent 
for complaint, treatment, findings or diagnosis of hearing 
loss or tinnitus.  

A report of VA orthopedic examination, conducted in January 
1997, showed that the claimant was currently being treated 
with Amoxillin for otitis.  VA outpatient treatment records, 
dated from May 1999 to August 2000, show that the claimant 
was seen for complaints of sinus drainage in May 2000, at 
which time it was noted that his right ear tympanic membrane 
was reddened.  

The claimant's intial claim for service connection for 
hearing loss and tinnitus was received at the RO on March 
2003, more than three years after final service separation.  
An RO letter of March 27, 2003, informed the claimant of VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claims and to assist him in obtaining all 
such evidence.  He was asked to submit medical evidence 
showing that the conditions existed from military service to 
the present time, the dates and locations of medical 
treatment during service, and a recent medical report showing 
findings, diagnoses, and treatment for each claimed 
disability.  The claimant failed to respond to that letter.

A rating decision of May 2003 denied service connection for 
hearing loss and recurrent tinnitus.  The claimant was 
notified of those determinations and of his right to appeal 
by RO letter of May 14, 2003.  He submitted a timely Notice 
of Disagreement asserting that he had provided two statements 
in support of his claims, one from himself and one from a 
former service comrade.  He further asserted that he had 
sustained acoustic trauma while on active duty; that he had 
no postservice exposure to noisy environments; that the 
hearing loss and tinnitus he now experiences are at least as 
likely as not to be due to the acoustic trauma he sustained 
on active duty as a Lance Missile Crewman and Artillery Radar 
Operator; and that he has not been afforded a nexus 
examination.  

The claimant was notified by RO letter of June 4, 2003, that 
the lay statements he cited were not included with his Notice 
of Disagreement, and was asked to submit copies.  

A report of VA audiology and audiometric examination, 
conducted in July 2003, cited a history related by the 
claimant of developing a bilateral hearing loss, with onset 
in 1991, after leaving the military.  He related that his 
family had noticed hearing problems; that the television is 
louder than normal; that he is unable to use the telephone 
with his left ear because he can not hear and it "hurts" 
his ear; that at work he dislikes large crowds and avoids 
conversation with co-workers because loud noises bother him; 
that he experiences occasional bilateral tinnitus, described 
as "dog whistles", which occurs approximately three times 
per month and last for at least one hour; that such gives him 
a headache, so that he takes aspirin and goes to sleep; and 
that such tinnitus does not affect his daily life.  

The claimant further stated that he served in the Army from 
1981 to 1991; that he experienced excessive noise working in 
supply attached to an artillery division; that he was exposed 
to noise during field exercises approximately 8 days per 
month fir 7 years; that he only fired the weapons 
occasionally, but was in the general location of the weapons; 
that hearing protection was worn approximately 25 percent of 
the time; and that he had no civilian occupational noise 
exposure.  The claimant denied a medical history, family 
history or otoxic drug history of hearing loss, but 
attributed his hearing loss and tinnitus to his tenure in the 
military.  The examining VA audiologist cited her review of 
the claims folder, noting that audiometric data indicated 
normal hearing, bilaterally, in July 1987, in December 1987, 
and in December 1990.  She further indicated that there was 
no evidence of a tinnitus condition in the service medical 
records to support a claim of tinnitus.  Otoscopic 
examination revealed that his ear canals were free of 
cerumen, bilaterally, while tympanograms revealed normal 
middle ear pressure and mobility, bilaterally, and acoustic 
reflex thresholds were present at normal sensation levels, 
and acoustic reflex decay was negative, bilaterally.  

Authorized VA audiometric testing in July 2003 revealed that 
pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
15
15
15
10
0
10
LEFT
10
5
15
10
5
9

Speech recognition was 98 percent correct in the right ear, 
and 98 percent correct in the left ear, equating to a level I 
hearing acuity in the right ear and a level I hearing acuity 
in the left ear.  The examining VA audiologist expressed her 
opinion that it is not at least as likely as not that the 
claimant's hearing loss is related to military service, and 
further expressed her opinion that it is not at least as 
likely as not that the claimant's reported tinnitus is 
related to military service.

In June 2003, the claimant submitted a statement in which he 
alleged that while he was stationed with the 1/17 Field 
Artillery at Fort Sill, Oklahoma, from 1983 to 1985, and from 
1987 to 1989, his hearing started to go bad; that on several 
occasions his head would ring and his ears pulsate from the 
artillery being fired down range while they were in the 
field; that he never went to sick call about those symptoms 
because they would just have issued him more useless ear 
plugs and sent him back to duty; that over the last 30 years, 
his hearing hasn't gotten any better; that he still has 
ringing in the ears; that he tries to avoid loud noises 
because it gives him headaches and his ears start to ring for 
a while; that he has to turn up the volume on his television 
in order to hear it; that he has not worked around any loud 
machinery since his days in the military; and that he does 
not listen to loud music because such would surely cause 
problems for him.  

In a lay statement from a former service comrade, received in 
June 2003, that individual stated that he had known the 
claimant for over 30 years; that while they served together 
at Fort Sill, Oklahoma, he noticed how the claimant's hearing 
started to deteriorate; that after a few months of constant 
field exercises, the claimant began complaining about pain in 
his ears as well as a ringing noise that would seem to bother 
him for days at a time; that he used to tell the claimant to 
go on sick call, to which he responded that his sergeant 
would tell him that such was part of being in an artillery 
unit; and that now,15 years later, when he goes to the 
claimant's house, he has the television volume set so high 
that his family refuses to watch it with him, although he can 
stand it because his own hearing is so bad.  

The claimant was provided a Statement of the Case in July 
2003, which informed him of the issues on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to service 
connection, the decisions reached, and the reasons and bases 
for those decisions.  That Statement of the Case also 
notified the claimant of VA's duty to assist him by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to those 
claims; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant 
that should efforts to obtain records identified by the 
claimant prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with the claimant.  

The claimant's Substantive Appeal (VA Form 9), received in 
November 2003, included a letter in which the claimant argued 
that he served 9 years in the military,  working with heavy 
vehicles, heavy track vehicles, and gasoline driven 
generators; that he was exposed to a high level of noise 
almost every day; that he waas assigned to one type of 
artillery unit or another during his 9 years of active 
service; that he spent days and night in the field with no 
hearing protection, listening to the guns firing over and 
over; that all personnel in the field were exposed to the 
noise; that many times on convoys to and from the field, they 
were ordered to have air guards on all vehicles in the 
convoy, requiring that the assistant driver remove the canvas 
from the truck cab to look out for enemy aircraft; and that 
so doing exposes the driver to ear-busting noise.  The 
claimant further asserted that when he reported for his VA 
audiology and audiometric examination in July 2003, the 
examining VA audiologist asked him a few brief questions; 
that there is "no way" she could have reached a conclusion 
that he was not exposed to an excessive amount of loud noise; 
that she indicated in her report that the claimant was around 
th noise of guns only a few times in his 9 years of military 
service; that the examining VA audiologist failed to cite his 
statement that he had some discomfort with a portion of the 
audiometric examination; that while waiting to see a 
physician at the VAMC, John Cochran, he has complained about 
his hearing problems and tinnitus; that his been barred from 
going to the emergency room about those complaints; that 
while serving in the Army for 9 years, he had much experience 
in handling and firing the M-16 rifle, M-60's, 50 calibre 
machine guns and the M-109 Howitzer; that he also operated 
loud generators while pulling maintenance and operating heavy 
wheeled and tracked vehicles; and that he thinks that he 
should be compensated fro his hearing loss and tinnitus.  In 
his Substantive Appeal, the claimant requested a hearing at 
the RO before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  

In a subsequent communication, dated in January 2004, the 
claimant stated that he wanted a DRO hearing rather than a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  An informal hearing was held in January 
2004 before a DRO, at which time the claimant and the DRO met 
informally in lieu of a formal hearing.  The DRO took note 
that the claimant's claims file showed that his audiometric 
readings did not meet the requirements for hearing loss as 
provided under 38 C.F.R. § 3.385 based upon puretone decibel 
loss and speech recognition scores, and that tinnitus was not 
objectively measured.  The claimant was noted to express 
dissatisfaction with the way the VA audiology and audiometric 
examination was conducted; and that he did not feel that the 
VA audiologist reviewed the claims file adequately, or that 
the examination wass adequate or that the examiner properly 
considerd all the evidence before rendering their opinions.  
The DRO informed the claimant of his right to obtain and 
submit a private audiology examination and opinion, and that 
it would be up to the individual reviewing his claims file at 
the RO to determine whether another VA audiology and 
audiometric examination would be conducted.  The claimant 
withdrew his request for a formal hearing and agreed to 
submit a statement concerning his experience at the VA 
audiology examination.   

In a statement submitted to the RO in January 2004, the 
claimant asserted that when he reported for his audiometric 
examination in July 2003, the examining VA audiologist asked 
him just a few brief questions; that there is "no way" she 
could have reached a conclusion that he was not exposed to an 
excessive amount of loud noise; that the examiner never 
bothered to review his claims file because her was given that 
file when he reported for the examination; and that as soon 
as the examination was over, she reported her findings and 
opinions; and that the examining VA audiologist failed to 
cite his statement that he had some discomfort with a portion 
of the audiometric examination; that he finds it hard to 
believed that a "medical tech" could give him a 5 to 10 
minute examination and determine that over the course of his 
military career he had not been exposed to any hearing damage 
or loss; and that a full audiometric examination was not 
conducted at the time of his separation from service because 
there was none of the required CNC testing.  He further 
asserted that while serving in the Army for 9 years, he had 
much experience in handling and firing the M-16 rifle, M-
60's, 50 calibre machine guns and the M-109 Howitzer; that he 
also operated loud generators while pulling maintenance and 
operating heavy wheeled and tracked vehicles; and that he 
thinks that he should be compensated fro his hearing loss and 
tinnitus.  

A report of VA audiology and audiometric examination, 
conducted in March 2004, noted that the claimant had 
questioned whether he had received  a full audiometric 
examination on the previous VA audiology and audiometric 
examination, conducted in July 2003; that examination of that 
July 2003 VA audiology and audiometric examination  revealed 
that a full audiometric examination was conducted; and that 
the RO had requested repeated testing and confirmation of the 
previous evaluation.  

Authorized VA audiometric testing in March 2004 revealed that 
pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
25
20
20
15
10
16
LEFT
25
20
25
15
20
20

The examining VA audiologist stated that speech recognition 
scores were not being reported as they were unreliable as the 
scores obtained did not correlate with the expected outcomes 
for hearing which is within normal limits.  The examining VA 
audiologist stated that poorer speech scores with normal 
hearing acuity indicates a difficulty of a sort that is more 
likely due to other causes than noise exposure; and that only 
pure tone tests should be used as a basis for evaluating 
hearing loss because they are considered reliable indicators 
of the claimant's hearing acuity.  

The examining VA audiologist further noted that impedance 
test results showed that acoustic impedance measures were 
withinnormal limits in both ears.  He further stated that the 
VA audiology and audiometric examination, conducted in July 
2003 was complete; that there were no findings on the current 
examination to contraindicate the opinion provided on that 
examination; and that the examining VA audiologist expressed 
his opinion that it is not at least as likely as not that the 
claimant's hearing loss and tinnitus is related to military 
service.  

The claimant was provided a Supplemental Statement of the 
Case on March 2, 2004, which informed him of the issues on 
appeal, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations pertaining to 
service connection, the decisions reached, and the reasons 
and bases for those decisions.  

On March 23, 2004, the claimant informed the DRO that he 
would submit additional information that week.  In her 
response, the DRO asked whether he had additional evidence to 
submit in regard to his appeal for service connection for 
bilateral hearing loss and tinnitus; and that if he had none, 
he could waive the 60-day waiting period and his appeal could 
be forward to the Board immediately.  

In an undated letter to his Congressman, received at the RO 
on March 7, 2003, the claimant asserted that he was seeking 
service connection for bilateral tinnitus due to noise 
exposure; that for 9 years in the Army, he worked around 
heavy track vehicles and gasoline driven generators; that he 
served in Korea and at Fort Sill, Oklahoma; that his MOS at 
the time was Artilllery Radar, and he was not issued ear 
protection; that as a consequence of listening to .50 calibre 
machineguns and M-109 Howitzers being fired, he developed 
ringing in the ears.  The claimant further related that he 
applied for service connection for his tinnitus; that he had 
been seen at the VAMC, St. Louis; that he asked for his 
medical records and received about 6 page and no explanation 
about where the other records are; that he informed the 
doctors on several occasions of the ringing in his ears; that 
he was given an VA audiometric examination in July 2003; that 
during that examination, he was asked a few questions by the 
examiner; and that the time she spent with him was brief, but 
she submitted a negative finding of tinnitus.  The claimant 
further related that he had submitted a Notice of 
Disagreement expressing his dissatisfaction with the 
examining VA audiologist; and that he was given another VA 
audiometric examination at the VAMC, John Cochran; that the 
audiologist at that facility stated that he knew the previous 
examiner and doubted that her findings were wrong; that the 
second VA audiologist concurred with the findings on the 
initial VA audiology and audiometric examination; and that he 
had requested a review by theBoard of Veterans Appeals.  The 
claimant requested his Congressman's assistance in obtaining 
service connection for tinnitus, alleging that such condition 
began in the military.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2003).  Hearing loss and tinnitus are not among those 
disabilities.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).  In the 
instant appeal, the claimant is presumed to have be without 
defects at service entry.  

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Neither chronic bilateral hearing loss nor tinnitus 
were shown during the claimant's active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least  three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
In the instant appeal, the claimant has not submitted medical 
evidence which is sufficient to establish that he currently 
meets the criteria for impaired hearing constituting a 
disability under the cited VA standards.  

The United States Court of Appeals for Veterans' 
Claims(Court) has held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening of hearing during service, the Board is 
required to determine whether that worsening constituted an 
in-service increase in disability.  Hensley v. Brown,  5 Vet. 
App. 155, 161 (1993).  That decision further held that "a 
claimant may establish direct service connection for a 
hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service."  Hensley, at 164.  The Board's 
review of the record shows that at no time during or after 
active service did the claimant's hearing acuity meet the 
criteria for impaired hearing constituting a disability under 
the cited VA standards.  However, VA outpatient treatment 
records include a report of VA orthopedic examination, 
conducted in January 1997, showing that the claimant was 
currently being treated with Amoxillin for otitis, while in 
May 2000, it was noted that his right ear tympanic membrane 
was reddened.  The Board regards those records as 
constituting unmistakable evidence that the claimant 
experienced a postservice ear infection requiring treatment 
with anti-biotics, and that the clinical findings in May 2000 
constitute evidence of an ongoing pathology in the right ear.  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  The claimant's military 
service medical records show that on inservice audiometric 
examinations in July 1987, in December 1987, and in December 
1990, the claimant's hearing acuity was within normal limits.  
Further, those records are devoid of complaint, treatment, 
findings or diagnosis of tinnitus during active service.  

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

In the instant appeal, the claimant's service medical records 
are silent for complaint, treatment, findings or diagnosis of 
hearing loss or tinnitus during the claimant's periods of 
active service.  As noted, reports of inservice audiometric 
testing in July 1987, in December 1987, and in December 1990 
show that the claimant's hearing acuity was within normal 
limits.  The claimant's original application for VA 
disability compensation benefits, received in February 1994, 
made no mention of hearing loss or tinnitus, and the VA 
audiology and audiometric examinations, conducted in July 
2003 and March 2004, found that the claimant's hearing acuity 
did not meet the criteria for hearing impairment as a 
disability under the provisions of 38 C.F.R. § 3.385 (2003).  
The Board finds that the claimant's allegations regarding the 
VA audiology and audiometric examination in July 2003 are 
without merit.  The audiologist had the veteran's claims 
folder for review in conjunction with the examination, and 
the report of the examination shows that the audiologist 
reviewed the information in the claims folder.  The report of 
the examination also shows that the examiner listened to the 
veteran's account of his medical history, as the veteran's 
statements are included in the examination report.  The 
available information does not show any reason to doubt that 
the examiner conscientiously recounted the veteran's medical 
history, and the veteran offers no reason why the examiner 
would not file an accurate report of the examination.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for bilateral 
defective hearing and for tinnitus is not warranted.  
Accordingly, those claims must be denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the 
claimant, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral defective hearing is denied. 

Service connection for recurrent tinnitus is denied.   


	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



